UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166171 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5940 South Rainbow Boulevard, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yeso No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:39,776,736 shares of common stock as of October 31, 2011. 1 RESPECT YOUR UNIVERSE, INC. FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 INDEX TO FORM 10-Q PART I Page Item 1 Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 PART II Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 (Removed and Reserved) 26 Item 5 Other Information 26 Item 6 Exhibits 27 Signatures 28 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 PART I Item 1 Financial Statements Respect Your Universe, Inc. (A Development Stage Company) Balance Sheets September 30, 2011 December 31, 2010 (Unaudited) Assets Current assets Cash $ $ Deposits on inventory - Prepaid expenses - other - Prepaid stock compensation - Total current assets Other assets Prepaid stock compensation - Property and equipment - net - Patents and trademarks - net - Website development - net - Total other assets - Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities Accounts payable $ $ Accounts payable - related party Accrued liabilities - Loans payable - related party Total current liabilities Stockholders’ equity (deficit) Common stock, $0.001 par value, 500,000,000 shares authorized; 39,776,736 and 23,995,500 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to financial statements 3 Respect Your Universe, Inc. (A Development Stage Company) Statements of Operations (Unaudited) From November 21, 2008 Three months ended Nine months ended (inception) to September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 September 30, 2011 Revenue $ $
